Title: From Thomas Jefferson to Albert Gallatin, 4 December 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Dec. 4. 07.
                        
                        The Cutters being intended to fulfill a legal object, if that of Charleston is not competent, we should
                            certainly provide one which is so. I think she should be of such velocity & force as not to be outsailed or resisted by
                            the African ships, against which nothing should be spared. I concur with you in opinion that MacNeel being here & a good
                            judge, it would be better to let him buy one at Baltimore, of approved swiftness, & suitable in other respects.
                        Affectionate salutns.
                    